DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoppel et al. (US Patent Application Publication 2021/0362655A1).
	Re claim 1, Hoppel et al. discloses a vehicle trim element comprising a body (T) and a covering element (1) extending over at least part of the body and defining at least part of the an outer surface of the trim element, wherein the covering element comprises at least two substantially rigid panels (10B, 10C, 10D) connected to one another by a flexible branch (11A) forming a bending line of the panels relative to one another and fastened to the body by at least one fastening edge forming a hinge between the panels and the body, the covering element being 
	Re claim 2, the retracted position and the deployed position are stable positions (as sown by figures 1A and 1B).
	Re claim 3, the covering element is formed in one piece (of spring steel, see paragraph 0024), at least one rigid material (the stiffening element, see paragraph 0060) forming the panels and at least one flexible material (the spring steel, see paragraph 0060) forming the flexible branch.
	Re claim 4, the covering element comprises at least three panels (10B,10C,10D), including two side panels (10B, 10D) and one central panel (10C), the central panel being connected to each of the side panels by flexible branches forming bending lines (11B, 11C) between the central panel and the side panels.
	Re claim 6, the storage volume in the deployed position is accessible through an opening extending between the covering element and the body (shown in figure 1B), part of the opening being delimited by a free edge of at least one panel of the covering element, said free edge being separated from the body in the deployed position.
	Re claim 7, the bending line formed by the flexible branch extends over the outer surface of the covering element in order to be visible from the outside of the trim element (as shown in figure 1B).

	Re claim 9, the covering element enters its deployed position when the locking device (2) goes from the locked configuration to an unlocked configuration.
	Re claim 10, the trim element forming a vehicle door panel (see paragraph 0036), a central console or a trim element of a vehicle trunk.
	Re claim 11, a bottom of the storage volume (12) is formed at a junction between at least part of the at least one fastening edge and the body.
	Re claim 13, Hoppel et al. discloses a vehicle trim element comprising a body (T) and a covering element (1) extending over at least part of the body and defining at least part of an outer surface of the trim element, wherein the covering element comprises at least two substantially rigid panels (10B, 10C, 10D) connected to one another by a flexible branch (11A) forming a bending line of the panels relative to one another and fastened to the body by at least one fastening edge (at 12) forming a hinge between the panels and the body, the covering element being deformable around the bending line and hinge between a retracted position (shown in figure 1A), in which the panels of the covering element are pressed against the body, and a deployed position (shown in figure 1B), in which the panels are moved away from the body, the covering element defining a storage volume with the body in the deployed position, wherein the flexible branch is made from a material (spring steal) that is more flexible than a material (the stiffening element) used to make the panels (see paragraph 60).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
December 29, 2021